Exhibit 10.04


AGREEMENT


THIS AGREEMENT, made this 18th day of March, 2011 by and between Derma Sciences,
Inc., a business corporation organized under the laws of the Commonwealth of
Pennsylvania , United States (“Derma U.S.”), Derma Sciences Canada Inc., a
corporation organized under the laws of the Province of Ontario, Canada  (“Derma
Canada”) and Frederic Eigner (“Employee”).


WHEREAS, Employee is currently employed by Derma U.S. as its Executive Vice
President – Operations and by Derma Canada as its General Manager pursuant to
that certain agreement dated as of March 31, 2009, as amended (the “March 2009
Agreement”), and


WHEREAS, the parties desire to further extend the term of, and amend and
restate, the March 2009 Agreement,


NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants herein contained, hereby agree as follows:


1.    Employment.  Derma U.S. hereby employs Employee, and Employee agrees to be
employed, as its Executive Vice President – Operations and Derma Canada hereby
employs Employee, and Employee agrees to be employed, as its General Manager
with such duties appropriate to his office as may be assigned, from time to
time, by the President and Chief Executive Officer of Derma U.S. and Derma
Canada and upon the terms and conditions hereinbelow set forth.


2.    Amendment and Restatement.  This Agreement amends, restates and replaces
the March 2009 Agreement.


3.    Time and Efforts.  Employee will devote substantially all of his business
time and efforts to his duties hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
4.   Compensation.  During the Term hereof Derma Canada shall pay compensation
to Employee as follows:


(a)     Base compensation at the rate of Two Hundred Forty Thousand Six Hundred
Seventy Six Dollars Cdn. ($240,676 Cdn.) per year;


(b)     Bonus, stock options and/or such other incentive compensation as may be
determined by the board of directors of Derma U.S. upon recommendation of its
compensation committee.


Reviews by the compensation committee of Employee’s base compensation and
incentive compensation shall be undertaken not less often than annually.  The
principal criteria utilized by the compensation committee in the conduct of its
reviews shall be the extent to which Derma U.S. and Derma Canada attain their
performance objectives and the extent of Employee’s contributions thereto.


5.    Term.  This Agreement shall be effective as of the date hereof and shall
expire on March 31, 2011 unless sooner terminated pursuant to Sections 6 or 7
hereinbelow or unless renewed or extended by mutual agreement of the parties
hereto.


6.    Severance.  In the event Derma U.S. or Derma Canada, without cause, either
terminates the employment of Employee or fails to renew this Agreement upon
expiration hereof, Derma U.S. shall pay to Employee severance compensation in
the amount of the greater of:  (i) six months’ base compensation, from the date
of said termination or expiration, as applicable, at the rate most recently in
effect pursuant to paragraph 4(a) hereof, or (ii) such amount as is required to
be paid under the laws of the Province of Ontario, Canada.


7.    Change in Control.  Within six months of the occurrence of a “change in
control” of Derma U.S. (defined below), Employee may, but shall have no
obligation to, tender his resignation and receive severance compensation as
provided in paragraph 6 above to the same extent as if Derma U.S. or Derma
Canada had terminated Employee without cause as of the date of Employee’s
resignation.  For purposes of this paragraph, a “change in control” shall mean a
change in ownership of stock possessing greater than fifty percent (50%) of the
total combined voting power of all classes of stock entitled to vote of Derma
U.S.
 
 
2

--------------------------------------------------------------------------------

 
 
8.     Compensation Subject to IRC Section 409A.  If, and to the extent, any
portion of the severance compensation payable hereunder exceeds the amount
immediately payable upon separation from service under Internal Revenue Code
Section 409A(a)(2) and regulations thereunder (such compensation, “Excess
409A(a)(2) Compensation”), then no portion of the Excess 409A(a)(2) Compensation
shall be payable prior to the earlier of (i) the Employee’s date of death, or
(ii) the date which is six months after the date of the Employee’s separation
from service.


9.     Option Exercise Extension.  In the event that Derma U.S. or Derma Canada,
without cause, either terminates Employee’s employment or fails to renew this
Agreement upon expiration hereof, or in the event Employee tenders his
resignation upon a “change in control,” then the period to exercise any option
to purchase the securities of Derma U.S. of which Employee may be possessed
shall be extended to the expiration thereof as set forth in the option
instrument.


10.   Clawback of Bonus and/or Incentive Compensation.  In the event that
Employer accords to Employee bonus and/or incentive compensation hereunder and
in the further event that the financial statements upon which such bonus and/or
incentive compensation was predicated contained material errors and/or omissions
that served as the basis for, or influenced, the granting of such bonus or
incentive compensation, then Employee shall repay to Employer any and all
amounts of bonus and/or incentive compensation reasonably attributable to the
aforesaid errors or omissions.  Repayment of the aforesaid bonus and/or
incentive compensation shall be required regardless of whether or not Employee
had knowledge of, or participated in, the conduct that resulted in the
aforereferenced errors in the Corporation’s financial statements.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by Derma U.S. and Derma
Canada and Employee as of the date first hereinabove written.
 

EMPLOYER:
 
DERMA SCIENCES, INC.
 
By:
/s/Edward J. Quilty
 
Edward J. Quilty
 
President and Chief Executive Officer
 
DERMA SCIENCES CANADA INC.
 
By:
/s/Edward J. Quilty
 
Edward J. Quilty
 
President and Chief Executive Officer
 
EMPLOYEE:
 
/s/Frederic Eigner
Frederic Eigner

 

 
4

--------------------------------------------------------------------------------

 